Case 1:19-cv-06199-PGG Document 15 Filed 07/30/19 Page 1 of 2

LAW OFFICES
KENNETH A. ZITTER

260 MADISON AVENUE
NEW YORK, NEW YORK 10016
(212) 532-8000

July 30, 2019

Honorable Paul G. Gardephe
United States District Judge
United States District Courthouse
40 Foley Square - Room 2204
New York, New York 10007

Re: — Alpha Capital Anstalt v. Shiftpixy, Inc.
19 CV 6199 (PGG)

Dear Judge Gardephe:

I represent Plaintiff Alpha Capital Anstalt (“Alpha Capital Anstalt”) in the captioned
matter. I write pursuant to Your Honor’s directive at the Court hearing on July 24 that in the
event the parties could not agree upon a schedule for expedited discovery, each party should
submit its scheduling proposal to the Court. It is clear that the parties have very different ideas
about what constitutes expedited discovery.

Although the Court denied Alpha Capital’s motion for a preliminary injunction, the Court
noted in directing expedited discovery that there did not appear to be any defense to Alpha
Capital’s claims. Defendant Shiftpixy, Inc. (“Shiftpixy”) admitted that it breached the terms of
the Convertible Note when it failed to deliver stock to Alpha Capital pursuant Alpha Capital’s
conversion request. Although Shiftpixy stated that it intended to bring a claim for market
manipulation against Alpha Capital, it provided no factual basis to support any such claim, as the
Court noted.

Since the hearing, Alpha Capital has produced all of its trading records to Shiftpixy.
Although immediately after the hearing J requested Shiftpixy to submit a list of whatever other
documents it wanted in connection with Alpha Capital’s trading in Shiftpixy stock, I have not
heard back from Shiftpixy. I informed Shiftpixy that Alpha Capital would produce such
documents immediately and was ready to appear for a deposition any time thereafter.

In connection with setting an expedited schedule, the Court should be aware that since the
hearing Alpha Capital has filed an Amended Complaint which is identical in all respects to the
original Complaint except that it alleges a claim for conversion as an additional legal theory upon
which Alpha Capital seeks recovery. Also, Shiftpixy has agreed to answer the Amended
Complaint by August 2, 2019.

In light of the foregoing, Alpha Capital respectfully submits the following proposed
schedule: Shiftpixy to answer the Amended Complaint and serve any document demand by
Case 1:19-cv-06199-PGG Document 15 Filed 07/30/19 Page 2 of 2

August 2, 2019. Alpha Capital to respond to the document demand and produce documents by
August 9. Alpha Capital’s deposition to be taken on a mutually agreed upon date during the week
of August 12 or August 19. Although the Court suggested that the parties agree upon a motion
schedule, I respectfully submit, subject, of course, to the Court’s discretion, that the Court instead
set a hearing date either at the end of August or early in September rather than have the parties
engage in motion practice. The Court can then award appropriate relief. The hearing will likely
take very little time and will avoid the expense to the parties, the additional utilization of judicial
resources and the delay inherent in any motion practice.

Alpha Capital fully expects Shiftpixy to assert that such an expedited schedule gives it
insufficient time to prove its market manipulation claim. But unless Shiftpixy can substantiate
any basis for any such, there is no reason to delay Alpha Capital’s recovery in what appears to
Alpha Capital as an attempt by Shiftpixy simply to buy time. I have proposed to Shiftpixy that it
deliver immediately the 1 million shares which it owes to Alpha Capital and agree to honor all of
Alpha Capital’s future duly submitted conversion requests. Alpha Capital, in turn, would agree to
put all proceeds of its sales of all such stock in its attorneys’ escrow account, pending further
order of the Court. In that way Shiftpixy is completely protected during the course of the
litigation and Alpha Capital is not at risk that it will never recover, because of Shiftpixy’s very
weak financial circumstances, on admittedly valid claims, while Shiftpixy fishes for a defense.
Alpha Capital would then agree to any discovery schedule suggested by Shiftpixy and acceptable
to the Court. Shiftpixy has not responded to that proposal. We respectfully submit that the Court
should consider entering such an order in lieu of expedited discovery.

Although I do not believe it will be relevant, I have had long standing pre-paid plans to be
out of the country during the entire month of October. Hopefully this matter will have been fully

resolved well before October.

Respectfully submitted,

i TJ
Kemisth A. Zitter
KAZ/nr

Enc.
